                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


TYWAS CAMPBELL, as Parent, Next
Friend and Natural Guardian of
TYWAS CAMPBELL, JR., a minor                                               PLAINTIFF

V.                                       4:19CV00340 JM

LERON MCADOO, Individually,
And as an Employee of LITTLE ROCK
SCHOOL DISTRICT; LITTLE ROCK
SCHOOL DISTRICT                                                            DEFENDANTS


                                            ORDER

       Plaintiff has filed an unopposed Motion to Dismiss Without Prejudice all claims against

the Defendants. The Motion to Dismiss (ECF No. 11) is GRANTED. All claims against the

Defendants are dismissed without prejudice. The Clerk is directed to close the case.

       IT IS SO ORDERED this 5th day of February, 2020.



                                                            _____________________________
                                                            James M. Moody Jr.
                                                            United States District Judge
